Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-10, 12, 14-18, 20, 22-23, and 26-30 have been cancelled; Abstract and Claims 11, 13, and 24-25 have been amended; claims 31-33 are added as new claims; wherein claims 11 and 31 are independent claims.  It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimer” filed on 8/31/2021, which has been approved on 9/1/2021.
Election/Restrictions
New added Claims 31-33 are considered as new invention group (process of forming an Al barrier layer having an Al oxide on an inner surface of a tube body), which different to the under-examination claims 11, 13, 19, 21, and 24-25 (product of a tube having an Al oxide on an inner surface of a tube body). Since product claims 11, 13, 19, 21, and 24-25 are examined, the new added claims 31-33 are withdrawn as non-elected claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 31-33 have been cancelled since these claims directed as non-elected claims above and the instant independent claim 31 do not include all of the allowable subject matter in the instant claim 11. Regarding the new added process invention (Claims 31-33), the Applicants are suggested to separately fill a divisional application.


Status of the Previous Rejections
Previous objection of the specification (Abstract) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 8/31/2021.
Previous rejection of Claims 11 and 15-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 8/31/2021.
Previous rejections of Claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 8/31/2021.
Previous rejection of Claims 12 and 15-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Previous rejection of Claims 11-12 and 15-30 under 35 U.S.C. 102(a)(1) as being anticipated by Enjo et al (US-PG-pub 2014/0205802 A1, listed in IDS filed on 11/07/2018, thereafter PG’802) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 8/31/2021.
Previous rejection of Claims 13-14 under 35 U.S.C. 103 as being unpatentable over PG’802 in view of Kobayashi et al (US 2013/0255418 A1, thereafter PG’418) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 8/31/2021.
Previous rejection of Claims 11-30 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 23-40 of copending application No. 16/092631 (US-PG-pub 2019/0291219 A1 updated) in view of PG’802 is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 8/31/2021 and the Applicant’s “Terminal Disclaimer” filed on 8/31/2021, which has been approved on 9/1/2021.

Reason for Allowance
Claims 11, 13, 19, 21, and 24-25 are allowed.  
Regarding the instant independent claim 11, It is noted that the recorded prior art(s) does not specify the claimed tube with projection having claimed alloy 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734